In consolidated ■ negligence actions, one to recover damages for personal injuries, etc., the other to recover damages for injury to property, defendant Rogers appeals from an order of the Supreme Court, dated July 12, 1980 and entered in Dutchess County, which denied his motion for summary judgment. Order affirmed, without costs or disbursements. The demonstrated existence of triable issues of fact regarding the reliability of the moving defendant renders the denial of his motion for summary judgment justified. Rabin, J.P., Gulotta, Weinstein and Thompson, JJ., concur.